                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Kevin David Orr,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00161-KDB
                                       )
                 vs.                   )
                                       )
   Commissioner of Social Security,    )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 1, 2021 Order.

                                               September 1, 2021




        Case 1:20-cv-00161-KDB Document 19 Filed 09/01/21 Page 1 of 1
